                           UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  ALEXANDRIA DIVISION

ELTON MARTIN (#167030)                               CIVIL ACTION NO. 1:17-01112-P

VERSUS                                               JUDGE TERRY A. DOUGHTY

WARDEN SANDY MCCAIN, ET AL.                          MAG. JUDGE PEREZ-MONTES

                                          JUDGMENT

       For the reasons contained in the Report and Recommendation [Doc. No. 19] of the

Magistrate Judge previously filed herein, and after a de novo review of the record, including the

objections and the response to the objections filed herein, and having determined that the

findings and recommendation are correct under the applicable law,

       IT IS ORDERED, ADJUDGED, AND DECREED that the “Rule 12(B)(1) and

12(B)(6) Motion to Dismiss” [Doc. No. 16] is hereby GRANTED, and Plaintiff’s claims against

Defendants State of Louisiana through the Department of Corrections and Warden McCain are

DISMISSED WITH PREJUDICE except to the extent that Plaintiff asserts claims for

monetary damages against Warden McCain in his official capacity. As the Court lacks subject-

matter jurisdiction to consider those claims, they are DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 9th day of January, 2019.




                                                          TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
